 


109 HRES 419 : Directing the Secretary of State to transmit to the House of Representatives not later than 14 days after the date of the adoption of this resolution documents in the possession of the Secretary of State relating to the disclosure of the identity and employment of Ms. Valerie Plame.
U.S. House of Representatives
2005-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
House Calendar No. 89 
109th CONGRESS 
1st Session 
H. RES. 419 
[Report No. 109–225] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2005 
Mr. Holt (for himself, Mr. Inslee, Mr. Grijalva, Mr. Conyers, Mr. Kucinich, Mr. Tierney, Mr. McDermott, Mr. Ackerman, Mr. DeFazio, Mr. Hinchey, Mr. Delahunt, Mr. Doyle, Mr. Udall of Colorado, Mr. Visclosky, Mr. McGovern, Mr. Pallone, Ms. Lee, and Ms. Matsui) submitted the following resolution; which was referred to the Committee on International Relations 
 

September 16, 2005
Additional sponsors: Mr. Crowley, Mr. Smith of Washington, and Ms. Berkley

 
September 16, 2005 
Reported adversely from the Committee on International Relations, referred to the House Calendar, and ordered to be printed 
 
RESOLUTION 
Directing the Secretary of State to transmit to the House of Representatives not later than 14 days after the date of the adoption of this resolution documents in the possession of the Secretary of State relating to the disclosure of the identity and employment of Ms. Valerie Plame. 
 
 
That the Secretary of State is directed to transmit to the House of Representatives not later than the date that is 14 days after the date of the adoption of this resolution, all documents, including telephone and electronic mail records, logs and calendars, personnel records, and records of internal discussions in the possession of the Secretary of State relating to the disclosure of the identity of Ms. Valerie Plame as an employee of the Central Intelligence Agency during the period beginning on May 6, 2003, and ending on July 31, 2003. 
 
 
September 16, 2005 
Reported adversely, referred to the House Calendar, and ordered to be printed 
